Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6, 10-12, 15-16 and 19-20 are presented for examination.
Claims 1, 3, 10, 12, and 15 are amended. 
Claims 5, 7-9, 13-14, and 17-18 are canceled.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 9  section 1 – page 15 (all), filed March 11, 2022, with respect to claims 1-4, 6, 10-12, 15-16 and 19-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-4, 6, 10-12, 15-16 and 19-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-4, 6, 10-12, 15-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims  1-4, 6, 10-12, 15-16 and 19-20  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1,10, and 15 …  upon determining that there is the invalid QoS flow description, performing an error handling operation to handle the invalid QoS flow description, wherein the error handling operation includes: when there is no default QoS rule associated with the QoS flow description of the GBR QoS flow which lacks at least one of the mandatory parameters, if a QoS rules IE of the NAS message contains at least one valid QoS rule, or a QoS flow description IE of the NAS message contains at least one other valid QoS flow description, further processing one or more requests corresponding to the at least one valid QoS rule, or the at least one other valid QoS flow description without diagnose an error to trigger a reject to the NAS message, completing a procedure for establishing or modifying the PDU session, deleting the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters, and initiating a UE requested PDU session modification procedure by sending a PDU session modification request message with a 5G session management (5GSM) cause #84 syntactical error in the QoS operation to delete the QoS flow description which lacks at least one of the mandatory parameters and one or more QoS rules, if any, associated with the QoS flow description which lacks at least one of the mandatory parameters… and in combination with other limitations recited as specified in claims 1, 10, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xin (US Pub. No.:2020/0187043) discloses embodiments of this application provide a session management method, an interworking method between different systems, and a network apparatus. The session management method includes: when establishing a guaranteed bit rate (GBR) flow of a terminal device in a first communications system, determining, by a session management network element in the first communications system, that the GBR flow is a GBR flow required for handing over the terminal device from the first communications system to a second communications system; and establishing, by the session management network element for the GBR flow, a session context corresponding to the second communications system. 
Liu (US Pub. No.:2020/0100156)) discloses techniques for avoiding out of order uplink data reception upon data radio bearer (DRB) release or quality of service (QoS) flow addition. An exemplary method that may be performed by a user equipment (UE), includes obtaining an indication that a first data radio bearer (DRB) is released or handed over to a second DRB, wherein a first mapping maps a first quality of service (QoS) flow to the first DRB; obtaining a second mapping that maps the first QoS flow to a second DRB; editing service data adaptation protocol (SDAP) headers of uplink protocol data units (PDUs) in an uplink transmission buffer associated with the first DRB, based on a difference between a first configuration of the first DRB and a second configuration of the second DRB; and transmitting the uplink PDUs via the second DRB.
Dao (US Pub. No.: 2019/0253917) discloses a method in a network node comprises: detecting a Quality of Service (QoS) Violated Event in respect of a particular QoS flow of a Protocol Data Unit (PDU) session; and sending a corresponding QoS violated event report to any one or more of: a Session Management Function (SMF) of the network; a Policy Control Function (PCF) of the network; an Application Function (AF) of the network; and a third party service provider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469